Exhibit CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of ECO2 Plastics, Inc., a Delaware corporation (the "Company"), on Form 10-Q for the period ended March 31,2008, as filed with the Securities and Exchange Commission (the "Report"), Rodney S. Rougelot, Chief Executive Officer and Interim Chief Financial Officer of the Company, do hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to their knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Rodney S.
